Mitchell, J.
The defendant executed his negotiable promissory note, payable to the order of one Daniel Dunham, who transferred it to the plaintiff, with the following indorsements: “Pay the Elgin City Banking Co. D. Dunham.” “Payment guarantied. D. Dun-ham.”
Whether these indorsements be construed as constituting a single contract, or two distinct and separate contracts, we are clear that they constitute an “indorsement,” in the commercial sense, and that the transferee is an “indorsee,” and entitled to protection as such, under the law merchant. The fact that Dunham enlarged his re*490sponsibility beyond that of “indorser,” by guarantying payment, did not change or affect the character of his indorsement.
Order affirmed.
Collins and Buck, JJ., absent, took no part.
(Opinion published 59 N. W. 544.)